Citation Nr: 0719427	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  00-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
September 1969.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The veteran presented testimony at an RO Hearing before a 
Decision Review Officer in March 2002.  A transcript of the 
hearing is associated with the veteran's claims folder.

In October 2002, the veteran informed the RO that he was 
unable to attend a Video Conference Hearing scheduled for 
November 2002, due to health problems.  Subsequently, in 
2006, the veteran requested a Travel Board Hearing.  When the 
case was most recently before the Board in August 2006, it 
was remanded for the purpose of scheduling the veteran for 
the requested hearing.  He was scheduled for a Travel Board 
Hearing in March 2007, but failed to appear, without 
explanation.  He has not requested that the hearing be 
rescheduled.


FINDING OF FACT

The veteran did not engage in combat with the enemy, and the 
occurrence of a claimed in-service stressor supporting the 
current diagnosis of PTSD is not established by credible 
supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA, by letters 
mailed in May 2004, December 2004, and March 2006.  The 
December 2004 letter specifically informed him that he should 
submit any pertinent evidence in his possession.  In 
addition, the March 2006 letter provided the required notice 
with respect to the disability-rating and effective-date 
elements of the claims.  The Board notes that, even though 
the letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claim after providing the required notice 
and completing all indicated development of the record.  
There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.

The Board also notes that service medical records, service 
personnel records, pertinent VA medical records, and Social 
Security Administration (SSA) records have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
psychiatric examination.  All indicated development to verify 
the veteran's alleged stressors has also been accomplished.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board concludes that VA has complied with its duty to assist 
the veteran in the development of the facts pertinent to this 
claim.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

Service personnel records indicate that the veteran served on 
active duty from October 1962 to September 1969 and that he 
was assigned, as a welder, to the 329th Engineering 
Detachment in Vietnam from March 28, 1966, to March 27, 1967.  
Although his service records show that he received the Good 
Conduct Medal, the Vietnam Service Medal and the Vietnam 
Campaign Medal with device, the veteran received no award or 
decoration that would suggest that he engaged in combat with 
the enemy.  

Service medical records are negative for any evidence of PTSD 
or any other psychiatric disorder.

The veteran was afforded a VA psychiatric examination in 
December 1969.  He was found to have no psychiatric disorder.  
The veteran underwent a psychological examination in July 
1985 in connection with a claim for SSA disability benefits.  
The report of that examination shows that the veteran 
reported a history of serving in the army but does not show 
that he reported experiencing any stressors during such 
service or that he had any problems related to his military 
service.  He also underwent a psychiatric examination for SSA 
disability purposes in August 1987.  In connection with this 
examination, the veteran reported having no problems related 
to his military service.  He was diagnosed with dysthymic 
disorder.  

The first indication in the medical evidence of PTSD was 
recorded in a VA outpatient record dated in August 1998.  At 
that time he reported that he had been having nightmares and 
flashbacks related to Vietnam for years.  A diagnosis of PTSD 
was first recorded in a VA outpatient record dated in October 
1998.  A November 1998 VA outpatient record shows that the 
veteran gave a history of experiencing nightmares and 
flashbacks almost every day since 1967.  Later medical 
evidence of PTSD is also of record.

During a VA examination in September 1999, the veteran 
reported that while in Vietnam, he was exposed to sniper fire 
and mortar attacks.  He also claimed that while riding in a 
spotter plane from Saigon, during a return trip to Vietnam 
after an authorized period of leave in the United States, the 
plane he was riding in was almost hit by two jet bombers.  
The veteran also reported guilty feelings related to the 
execution of a Vietnamese soldier whom he had captured.  At 
that time, the veteran was diagnosed with chronic PTSD 
related to his claimed traumatic experiences in Vietnam.

A November 1999 letter from E. R. Podunavac from the Logan 
Vet Center indicates that during his treatment which started 
in February 1997 and consisted of 25 plus counseling 
sessions, the veteran reported classic symptoms of PTSD, and 
that during therapy, he reported having repeated nightmares 
about his buddies, [redacted] and [redacted] [redacted], being 
killed in Vietnam.  The veteran reportedly discussed feelings 
of survivor guilt surrounding the death of his two friends 
and continuously stated that Vietnam lived in his mind every 
day.  The veteran was diagnosed with chronic/severe PTSD.

The veteran presented testimony at a hearing before a 
Decision Review Officer (DRO) at the RO in March 2002.  
During the hearing, he reiterated his contentions regarding 
being exposed to sniper fire and mortar attacks while 
stationed in Tuy Hoa, as well as his contentions regarding a 
near-fatal spotter plane collision with two jet bombers 
during a return trip from the United States, and his feelings 
of guilt surrounding the execution of a Vietnamese soldier 
whom he had captured in March 1967.  In addition, the veteran 
claimed to have been exposed to daily harassing fire and 
naval bombings.  The veteran also claimed that in January 
1967, there was a helicopter crash in the vicinity of his 
camp, in which four U.S. soldiers which he did not identify 
by name, were killed.  The veteran stated that the crash was 
due to mechanical problems and that although he was in the 
area the day the helicopter crashed, he did not take have his 
camera to take pictures the day of the crash.  The veteran 
also claimed that in January 1967, the 82nd Airborne Division 
had an aid station set up right outside of his base camp and 
therefore, he witnessed them unloading many dead and wounded 
soldiers.  In addition, he claimed that during an R&R trip to 
Nha Trang, the airplane on which he was a passenger was 
rerouted to an airstrip in Pleiku that was under attack.  

At the time of the RO hearing, the veteran also submitted a 
video tape which he claimed provided evidence in support of 
his alleged stressors, including the helicopter which 
allegedly crashed in January 1967, and a bombing of a VC camp 
which allegedly took place within a half mile of his base 
camp.  In addition, he submitted pictures taken while in 
Vietnam which he contends documents stressful events that 
took place during his time there.  

The submitted video tape, which is about one hour in 
duration, showed scenes from Vietnam such as a helicopter 
landing to deliver some sort of supplies and taking off; 
Vietnamese houses, civilians and animals; Vietnamese 
civilians and U.S. soldiers on the beach; what appeared to be 
a Christmas barbeque for the 329th Eng. Det.; airplanes 
taking off and landing; an airplane hanger; caves in 
mountains; smoke in the distance; dumping of rocks by U.S. 
soldiers; jet bombers parked on a runway; a Vietnamese market 
place; mountain scenes; scenes of the countryside; U.S. 
soldiers receiving mail; fighter jets bombing mountains in 
the distance; helicopters flying; ships; and a downed 
helicopter which had crashed videoed as driving by.  

The Board finds that the submitted video tape does not help 
to verify the veteran's claimed in-service stressors.  
Although there is footage of bombs being dropped in the 
mountains in the distance, the tape does not show that the 
veteran himself was in a close enough vicinity of the action 
to have been affected.  It is important to note that the 
video footage shows that there was no change in the routine 
activity at the place from which the video was taken as 
people and vehicles went by the camera during the bombings.  
In addition, although there is footage of a downed 
helicopter, there is no indication from the video that the 
veteran was present when the helicopter crashed or that there 
were any casualties in the crash.  

In June 2002, in response to a request from the RO, the 
Center for Unit Records Research (CURR), submitted a report 
in which they disclosed that the unit history of the 329th 
Engineer Detachment (329th Engr. Det.) showed that the unit 
was stationed at Nha Trang until July 1966 when it moved to 
Tuy Hoa.  However, the report is void of any reports of 
combat or attacks involving the unit.  The CURR report also 
indicates that although there was an attack in Pleiku in 
January 1967, there was no evidence of any attacks in Pleiku 
in February 1967 and no evidence of any attacks at Nha Trang 
or Tuy Hoa during the veteran's tour in Vietnam.  

Furthermore, the Board notes that information received from 
the CURR indicates that the veteran's friend, [redacted], 
was killed in action in Vietnam on November [redacted], 1965, before 
the veteran's arrival in Vietnam and that his friend, [redacted] 
[redacted], was killed in action in Vietnam on March [redacted], 1967, 
after the veteran's departure from Vietnam.  Since Mr. [redacted] 
and Mr. [redacted] were not killed during the veteran's period of 
service in Vietnam, their deaths are not considered to be 
stressor events in which the veteran was involved.

In addition, the Board notes that subsequent to his RO 
hearing, in September 2002, the veteran submitted information 
related to a helicopter crash which occurred in July 1966, in 
which the pilot and three other U.S. soldiers were killed in 
support of his claim that a helicopter crash took place while 
he was on active duty in Vietnam.  However, the Board finds 
that, besides the fact that the veteran testified that the 
helicopter crash he witnessed took place in January 1967, 
there is no corroborating evidence that the July 1966 
helicopter crash which was documented in the biographies of 
the soldiers who were killed during the crash is the same 
helicopter crash the veteran alleges to have witnessed; nor 
is there any corroborating evidence that the helicopter on 
the video tape submitted by the veteran is the same 
helicopter which crashed in July 1966.  

With regard to the submitted pictures, while the caption 
typed on the pictures suggests events that could have been 
stressful; the pictures were apparently taken after the 
events and they do not show that the veteran was actually 
present when the events took place nor that he was involved 
in the events.  Therefore, the submitted pictures also fail 
to verify the veteran's claimed in-service stressors.

The Board also notes that in July 2002, the veteran's 
representative submitted several pages from articles from the 
Internet related to Vietnam, including an excerpt written by 
[redacted], describing the death of another veteran, [redacted]. 
[redacted] in September 1967.  Written on the excerpt is a note 
stating that the veteran was present when [redacted] was killed 
in action.  As this note was not signed by the veteran, and 
the veteran has never mentioned this incident in any of his 
prior statements nor during his RO hearing, the DRO requested 
a signed statement from the veteran himself regarding the 
incident.  Such a statement was never received and 
accordingly, the claimed stressor is not verified.

The primary impediment to service connection is the absence 
of sufficient evidence to establish that the veteran 
participated in combat with the enemy or corroborating 
evidence that an in-service stressor upon which PTSD was 
diagnosed actually occurred.  In particular, the Board notes 
that there is no corroborating evidence of combat-related 
stressors such as sniper and mortar attacks, bombings and 
enemy fire.  In addition, there is no corroborating evidence 
that a Vietnamese soldier that he captured was executed, or 
that he witnessed a helicopter crash in which four U.S. 
soldiers were killed, or that he survived a near fatal plane 
crash by two jet bombers.  The general information provided 
by the veteran is not sufficient to permit verification of 
the alleged stressors.

The Board is aware that the VA examiner and the counselor who 
diagnosed the veteran with PTSD have suggested that the 
veteran's disorder is related to his military service based 
on the occurrence of alleged stressors.  However, credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).

Without evidence showing that the veteran engaged in combat 
with the enemy or credible supporting evidence that a 
stressor supporting a diagnosis of PTSD occurred, the claim 
must be denied.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against the 
claim.



ORDER

Service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


